820 F.2d 1111
56 USLW 2056
SOUTHERN PACIFIC TRANSPORTATION COMPANY, Plaintiff-Appellant,Railway Labor Executives' Association, Intervenor-Appellee,v.PUBLIC UTILITIES COMMISSION OF the STATE OF CALIFORNIA;Donald Vial, President;  Victor Calvo, Commissioner ofPublic Utilities Commission;  Priscilla C. Grew,Commissioner of the Public Utilities Commission;  StanleyHulett, Commissioner of the Public Utilities Commission,Defendants-Appellees.
No. 86-2983.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 11, 1987.Decided June 30, 1987.

John MacDonald Smith, San Francisco, Cal., for plaintiff-appellant.
Harvey Y. Morris, San Francisco, Cal., for defendants-appellees.
Lawrence M. Mann, Washington, D.C., for intervenor-appellee.
Appeal from the United States District Court for the Northern District of California.
Before GOODWIN, BEEZER and THOMPSON, Circuit Judges.
PER CURIAM:


1
We affirm the district court's grant of summary judgment in favor of the California Public Utilities Commission set forth in the district court's opinion in Southern Pacific Transp. Co. v. Public Utilities Comm'n, 647 F.Supp. 1220 (N.D.Cal.1986).  We note that the district court failed to recognize that the topic of railtrack clearances had been mentioned in an administrative statement issued by the Federal Railroad Administration in 1978.  This oversight, however, does not detract from the soundness of the district court's reasoning nor its conclusion that California's track clearance and walkway regulations have not been preempted by federal rule, regulation, order or standard covering the same subject matter as these state requirements.  45 U.S.C. Sec. 434.  This conclusion of the district court is correct.


2
Because there has been no federal preemption of California's track clearance and walkway requirements, we do not reach the questions whether these requirements are necessary to eliminate or reduce an essentially local safety hazard, are not incompatible with any federal law, rule, regulation, order or standard, and do not create an undue burden on interstate commerce.  See id.


3
AFFIRMED.